Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00850-CR

                            EX PARTE Juan Gabriel CISNEROS

                  From the 79th Judicial District Court, Brooks County, Texas
                                 Trial Court No. 88-02-02179
                        Honorable Federico Hinojosa, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order denying Juan
Gabriel Cisneros’s application for writ of habeas corpus is AFFIRMED.

       SIGNED May 22, 2019.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice